Citation Nr: 0804559	
Decision Date: 02/08/08    Archive Date: 02/13/08

DOCKET NO.  05-33 079	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas


THE ISSUES

1.  Entitlement to an effective date earlier than September 
23, 2002 for the award of a 20 percent evaluation for left 
lower extremity radiculopathy as secondary to degenerative 
disc disease of L5-S1, and an effective date earlier than 
October 9, 2003 for the award of a 40 percent evaluation.

2.  Entitlement to an effective date earlier than October 9, 
2003 for the award of a 40 percent rating for degenerative 
disc disease of L5-S1 with facet arthropathy and 
neuroforaminal narrowing.

3.  Entitlement to an effective date earlier than January 16, 
2004, for the award of service connection for depression.

4.  Entitlement to an effective date earlier than October 9, 
2003, for the award of a total disability rating based on 
individual unemployability (TDIU).




ATTORNEY FOR THE BOARD

D. Schechner, Associate Counsel


INTRODUCTION

The veteran served on active duty from January to March 1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from March 2004 and May 2004 determinations 
by the Department of Veterans Affairs Regional Office in 
Houston, Texas.

One of the matters the Board must address is which issue or 
issues are properly before it at this time.  Under 
38 U.S.C.A. § 7105(a), an appeal to the Board must be 
initiated by a notice of disagreement and completed by a 
substantive appeal after a statement of the case (SOC) is 
furnished to the veteran.  In essence, the following sequence 
is required:  There must be a decision by the RO; the veteran 
must timely express disagreement with the decision; VA must 
respond by issuing a statement of the case that explains the 
basis for the decision to the veteran; and finally the 
veteran, after receiving adequate notice of the basis of the 
decision, must complete the process by stating his or her 
argument in a timely-filed substantive appeal.  38 C.F.R. 
§§ 20.200, 20.201, 20.202, 20.203.  See also 38 U.S.C.A. 
§ 7104; 38 C.F.R. §§ 19.4, 20.101 (the Board has jurisdiction 
to resolve questions as to its own jurisdiction).  See also 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996) (it is 
a well-established judicial doctrine that any statutory 
tribunal must ensure that it has jurisdiction over each case 
before adjudicating the merits, and that a potential 
jurisdictional defect may be raised by the court or tribunal, 
sua sponte or by any party at any stage in the proceedings, 
and, once apparent, must be adjudicated). 

In March 2004, the RO increased the evaluation for 
degenerative disc disease with facet arthropathy and 
neuroforaminal narrowing to 40 percent disabling effective 
October 9, 2003, and separately evaluated left lower 
extremity radiculopathy as 20 percent disabling effective 
September 23, 2002 and 40 percent disabling effective October 
9, 2003.  

In a May 2004 rating decision, the RO granted service 
connection for depression as secondary to service connected 
lumbar spine disability, and assigned an initial 30 percent 
evaluation effective January 16, 2004.  The RO also awarded 
TDIU effective October 9, 2003.

The Board notes it has an obligation to give a sympathetic 
reading to pro se claimant filings and to determine all 
potential claims raised by the claimant in the context of the 
evidence of record.  Roberson v. Principi, 251 F.3d 1378, 
1384 (Fed. Cir. 2001); Norris v. West, 12 Vet. App. 413, 417 
(1999).  In pursuing his appeal, the veteran argues 
entitlement to retroactive VA compensation for his service-
connected low back and depression disabilities effective to 
the day following his discharge from active service.  
However, he has not clearly articulated the reasons and/or 
theories supporting his allegations which complicate the 
adjudicative process.

The veteran has argued that the RO committed clear and 
unmistakable error (CUE) by denying service connection for 
scoliosis with absence of left Achilles reflex in an August 
1985 rating decision.  This issue, which has not been 
developed and adjudicated by the RO, is referred to the RO 
for appropriate action.

In this case, the Board makes the factual finding that that 
the issues of CUE in prior RO decisions and an earlier 
effective date are related issues, but not inextricably 
related, in this case.  The CUE issue can be addressed by the 
RO fully.  The undersigned finds no basis to delay the 
adjudication of the issues now before the Board further.  
Therefore, the Board may proceed on the issues before the 
Board at this time.           

The veteran also appears to attack the RO's findings of fact 
and law in an August 2002 decision that awarded service 
connection for degenerative disc disease of the lumbar spine 
and awarded an initial 10 percent evaluation.  He has not, 
however, stated with any specificity the alleged error(s) of 
fact or law in that decision.  Furthermore, a CUE issue has 
not been adjudicated and appealed to the Board.  See Jarrell 
v. Nicholson, 20 Vet. App. 326, 332 (2006) (a motion for 
revision on the basis of CUE in final RO decision must be 
presented to and adjudicated by the RO in order for the Board 
to review the matter on the merits).  

The veteran is hereby advised that, in the event the Board's 
decision below and/or the RO's development of the referred 
CUE claim does not fully address his contentions, he should 
provide a written statement to the RO clearly articulating 
the benefit being sought and the basis for his belief of 
entitlement.

In October 2007, the veteran revoked his representative from 
this case. 


FINDINGS OF FACT

1.  The RO's August 2002 rating decision, which granted 
service connection for degenerative disc disease, L5-S1, 
decreased sensory and S1 absent reflex with lower extremity 
radiculopathy, left side, and assigned an initial 10 percent 
rating effective July 12, 2000, is final.

2.  On September 23, 2002, VA revised its criteria for 
evaluating intervertebral disc syndrome (IVDS), allowing 
separate evaluations for the chronic orthopedic and 
neurologic manifestations of IVDS.

3.  A March 7, 2003 VA clinical record constituted an 
informal claim for an increased rating for service-connected 
degenerative disc disease of the lumbar spine.

4.  An April 25, 2003 VA clinical record constituted an 
informal claim for TDIU.

5.  It is factually ascertainable that the veteran's 
thoracolumbar spine disability increased in severity, and 
resulted in unemployability, on March 7, 2003; but it is not 
factually ascertainable that such increased severity or 
unemployability occurred within the one year period prior to 
March 7, 2003.

6.  Prior to January 16, 2004, the veteran had not submitted 
a formal or informal claim of service connection for 
depression.  


CONCLUSIONS OF LAW

1.  The criteria for an effective date to March 7, 2003 for a 
40 percent rating for service-connected degenerative disc 
disease, L5-S1 have been met.  38 U.S.C.A. §§ 5107, 5110 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.1(p), 3.400 (2007).

2.  The criteria for an effective date prior to September 23, 
2002 for the award of a 20 percent rating for service-
connected left lower extremity radiculopathy pursuant to a 
liberalizing law or a liberalizing VA issue have not been 
met; however, the criteria for an effective date to March 7, 
2003 for a 40 percent schedular rating for service-connected 
left lower extremity radiculopathy have been met.  
38 U.S.C.A. § 5107, 5110 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.1(p), 3.400 (2007).

3.  There is no legal entitlement to an effective date 
earlier than January 16, 2004, for the award of service 
connection for depression.  38 U.S.C.A. §§ 5107, 5110 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.1(p), 3.155, 3.157, 3.400 
(2007).

4.  The criteria for an effective date to March 7, 2003 for 
the award of TDIU have been met.  38 U.S.C.A. §§ 5107, 5110 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.1(p), 3.400 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Generally, the effective date of an evaluation and award of 
pension, compensation or dependency and indemnity 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400.  When an application for disability compensation is 
received within one year of the date of the veteran's 
discharge or release from service, the effective date of such 
award shall be the day following the veteran's release.  
38 U.S.C.A. § 5110(b)(1). 

An increase in disability compensation may be granted from 
the earliest date on which it is factually ascertainable that 
an increase in disability occurred if the claim for an 
increase is received within one year from that date.  
38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  A TDIU 
claim is a claim for increased compensation, and the 
effective date rules for increased compensation apply to a 
TDIU claim.  See Hurd v. West, 13 Vet. App. 449 (2000).  When 
the increase in disability occurred prior to one year from 
the date of filing, an effective date of award cannot be 
awarded prior to the date of the application.  Harper v. 
Brown, 10 Vet. App. 125, 126-27 (1997); 38 C.F.R. 
§ 3.400(o)(2); VAOPGCPREC 12-98 (Sept. 23, 1998).

The term "application," while not defined in the statute, 
is broadly construed by regulation to include "a formal or 
informal communication in writing requesting a determination 
of entitlement, or evidencing a belief in entitlement, to a 
benefit."  38 C.F.R. § 3.1(p).  Where a formal claim has 
already been allowed, certain submissions will be accepted as 
an informal claim such as a report of examination or 
hospitalization by the VA.  38 C.F.R. §§ 3.157(b)(1)-(b)(3).  
Furthermore, any communication or action indicating an intent 
to apply for VA benefits from a claimant or representative 
may be considered an informal claim provided that such 
informal claim identify the benefit being sought.  38 C.F.R. 
§ 3.155(a).  See Brannon v. West, 12 Vet. App. 32, 34 (1998).

In determining the effective date of award, the Board is 
required to look to all communications in the file which may 
be construed as a formal or an informal claim and, then, to 
all other evidence in the record to determine the "earliest 
date of which," within the year prior to the claim, the 
increase in disability was ascertainable.  Quarles v. 
Derwinski, 3. Vet. App. 129, 134 (1992).

Appellate review of a rating decision is initiated by a 
notice of disagreement and completed substantive appeal after 
a statement of the case has been furnished.  38 U.S.C.A. 
§ 7105(a); 38 C.F.R. § 20.200.  Failure to perfect an appeal 
renders a rating decision final.  38 U.S.C.A. § 7105; 
38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103.  A final 
decision is generally not subject to revision on the same 
factual basis.  38 C.F.R. § 3.104(a).  Previous 
determinations that are final and binding, including 
decisions of service connection, degree of disability, age, 
marriage, relationship, service, dependency, line of duty, 
and other issues, will be accepted as correct in the absence 
of clear and unmistakable error (CUE).  38 C.F.R. § 3.105(a).

A claim is considered abandoned when a claimant does not 
supply information requested by VA within one year of the 
request.  38 C.F.R. § 3.158.  Failure to inform VA of a 
current address or to report for a VA examination may 
constitute an abandoned claim.  Hyson v. Brown, 5 Vet. App. 
262 (1993).  Where there is an abandoned claim, the veteran 
must file a new claim, and the effective date will not be 
earlier than the date of receipt of the new claim.  38 C.F.R. 
§ 3.158.

In Rudd v. Nicholson, 20 Vet. App. 296, 300 (2006), the 
United States Court of Appeals for Veterans Claims (Court) 
held that when a rating decision is final, only a request for 
a revision premised on clear and unmistakable error (CUE) 
could result in the assignment of earlier effective date.  A 
freestanding claim for an earlier effective date, once the 
appeal becomes final, attempts to vitiate the rule of 
finality.

Briefly summarized, the veteran served on active duty from 
January to March 1980.  He was treated for recurrent low back 
pain with x-ray examination interpreted as showing no 
significant abnormalities.  An electromyography and nerve 
conduction velocity (EMG/NCV) study was significant for an 
absence of left H-reflex, which was the electrical equivalent 
of the ankle jerk.  He was clinically assessed as having two 
separate myofascial pain syndromes: a trigger point in the 
gluteus maximus and a scapulocostal syndrome.  His absent 
ankle jerk was not considered significant, and he was deemed 
physically fit for administrative separation.

An April 1980 VA Rehabilitation Medicine Service consultation 
included the veteran's report of low back pain radiating down 
the left leg which he attributed to a falling injury in 
service.  An extensive evaluation, including EMG/NCV study, 
resulted in the following summary of findings:

Subjective decreased sensation to pinprick in the 
L5-S1 dermatomes of the left lower extremity 
compared to the right lower extremity.

Absent left ankle jerk.

EMG to lumbar paraspinals (bilaterally) and left 
lower extremity, within normal limits.

H reflex absent in the left lower extremity, 
present with normal distal latency in the right 
lower extremity.

IMPRESSION:  On the basis of history, clinical 
exam and absent H reflex in the left lower 
extremity, I feel this patient probably does have 
an S1 root involvement on the left, even though 
there are no positive EMG findings.

In August 1980, the veteran filed a claim of service 
connection for "left side of body injury - no feelings 
(1980)".

In September 1980, an outpatient VA orthopedic consultation 
reported x-ray findings of scoliosis from the apex to the 
left vs. splinting.

The veteran failed to report for VA examination pursuant to 
his original claim in January 1981.

In a February 1981, the RO closed the case for insufficient 
evidence in the record and failure to prosecute the claim.

The veteran filed an application to reopen a claim of service 
connection for back and leg pain in August 1985.

In an August 1985 rating decision, the RO denied service 
connection for left leg and back injuries, the back injury 
specified as Scoliosis with Absence of Left Achilles Reflex.  
The veteran was notified of this decision, and his appellate 
rights, in a September 1985 letter.

The record next reflects that the veteran submitted an 
application to reopen his claim of service connection for a 
back disability with right leg pain on July 12, 2000.

In pertinent part, VA joints examination in May 2002 
established the following diagnoses:

1.  S1 reflex, left, absent, with L5-S1 disc 
protrusion by history of MRI encroaching left S1 
nerve root.
2.  Scoliosis, thoracic, minimal curve.
3.  Degenerative joint disease, L5-S1, lumbosacral 
spine - minimal.
4.  Degenerative disc disease, L5-S1, decreased 
sensory and S1 absent reflex with lower extremity 
radiculopathy, left side, secondary to #3.
5.  Lumbar strain without evidence of spasm 
secondary to #1-5 - mild.

An RO rating decision in August 2002 reopened the prior final 
denial, and granted service connection for degenerative disc 
disease, L5-S1, decreased sensory and S1 absent reflex with 
lower extremity radiculopathy, left side.  An initial 10 
percent evaluation, under Diagnostic Code 5293, was assigned 
effective July 12, 2000.  The veteran was notified of this 
decision, and his appellate rights, in an August 2002 letter.

On September 23, 2002, VA revised its criteria for evaluating 
IVDS allowing separate evaluations for the chronic orthopedic 
and neurologic manifestations of IVDS.  See 68 Fed. Reg. 
51454-51458 (Aug. 27, 2003).

Thereafter, the veteran's VA clinical records reflect that, 
on January 24, 2003, a neurosurgery consultation was 
requested to evaluate the veteran's lumbar spine disability 
with complaint of radiculopathy and incontinence.  

VA treatment records reflect that, on March 7, 2003, the 
veteran reported a 3-week history of severe lumbar 
radiculopathy running down both legs.  He described feeling 
fine upon awakening, but experiencing severe pain a short 
time thereafter with muscle spasms in his lower back and left 
thigh.  In addition to prescriptions of Amitriptyline and 
Clinoril, he was taking codeine every 4 hours.  He was 
referred to physical therapy.

An April 25, 2003, VA physical therapy note included the 
veteran's report that he was not working and that the lower 
back pain was keeping him from holding jobs, as standing 
increased the lower back pain.  His physical findings were 
significant for an approximate 25 degree loss of motion in 
all planes, upper cross syndrome posture, left piriformis 
tightness and positive straight leg testing on the left.

On July 9, 2003, the veteran's primary care VA provider 
requested a walking cane for the veteran due to his lower 
back disc problem.  On July 31, 2003, the primary care 
provider ordered that the veteran obtain a back brace, as the 
veteran was unable to walk or stand due to the severity of 
pain.

The record next reflects that the veteran filed a formal 
claim for an increased rating on October 9, 2003.  In 
November 2003, VA clinical records were submitted showing an 
inpatient admission on October 30, 2003 to evaluate lumbar 
radiculopathy.

On January 21, 2004, the veteran submitted additional 
evidence in support of his claim that included a private 
medical statement indicating that, "as a result of his long 
battle with back and leg pain and weakness, and resultant 
inability to work, [the veteran] has also become depressed."  
The examiner stated that the veteran would remain disabled 
indefinitely and be unable to work.

Following additional development including VA examination in 
March 2004, the RO issued a decision in March 2004 increasing 
the disability evaluation for degenerative disc disease of 
L5-S1 with facet arthropathy and neuroforaminal narrowing to 
40 percent disabling effective October 9, 2003.

In that same decision, the RO also separately evaluated left 
lower extremity radiculopathy as 20 percent disabling 
effective September 23, 2002, and 40 percent disabling 
effective October 9, 2003.  At that time, he had a combined 
60 percent rating for service connected disability.

Following additional development, an RO rating decision in 
May 2004 granted service connection for depression and 
assigned an initial 30 percent evaluation effective January 
16, 2004.  

At this time, the veteran had a combined 80 percent rating 
for service connected disability and the RO found the veteran 
to be entitled to TDIU effective October 9, 2003.
Degenerative disc disease

An August 2002 RO rating decision granted service connection 
for degenerative disc disease with an evaluation of 10 
percent effective July 12, 2000, the date of receipt of the 
veteran's request to reopen the claim.  An August 2002 RO 
letter notified the veteran of the August 2002 rating 
decision and his appellate rights, but the veteran did not 
initiate an appeal.  Therefore, that RO rating decision is 
final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.160(d), 20.200, 
20.302, 20.1103. 

As held in Rudd, the Board is statutorily barred from 
revisiting the RO's factual or legal findings in the August 
2002 rating decision by operation of 38 U.S.C.A. § 5110(a).  
Rudd, 20 Vet. App. at 300.  

The veteran next filed a written statement on October 9, 2003 
alleging that his service-connected low back disability had 
increased in severity.  His allegation of increased severity 
of disability was corroborated by the medical records, and 
the RO awarded a 40 percent rating for degenerative disc 
disease of the lumbar spine effective October 9, 2003, the 
date of receipt of the veteran's formal claim for increased 
rating.

However, VA records reflect that on March 7, 2003, the 
veteran sought treatment for a 3-week history of increased 
severity of lumbar spine symptoms, to include bouts of severe 
pain with muscle spasm.  A report of examination will be 
accepted as an informal claim for benefits if the report 
relates to a disability which may establish entitlement to 
the next higher rating.  38 C.F.R. § 3.157; Hazan, 10 Vet. 
App. at 519.

Review of the record demonstrates that the veteran's report 
of severe back and leg pain has remained constant since March 
7, 2003 and was later confirmed in subsequent medical 
evaluations showing severe limitation of motion and left leg 
dysfunction requiring the use of a walking cane.  

The Board finds that this clinical entry may be accepted as 
an informal claim for an increased rating pursuant to 
38 C.F.R. § 3.157 and that, with application of the doctrine 
of the benefit of doubt, is sufficient to support a finding 
that it is factually ascertainable that an increase in 
disability occurred as of March 7, 2003, which is less than 
one year from the October 9, 2003 date of formal application 
for increased rating.  Therefore, the Board grants an earlier 
effective date of March 7, 2003 for the 40 percent rating for 
degenerative disc disease of the lumbar spine.

The Board further finds that an increase in disability 
resulting for service-connected degenerative disc disease of 
the lumbar spine is not factually ascertainable as occurring 
within one year from the date of the informal increased 
rating claim filed on March 7, 2003.  In this respect, VA 
clinical records for the period between the final August 2002 
RO rating decision and the March 7, 2003 informal application 
for an increased rating do not contain any new clinical 
findings demonstrating an increased severity of symptoms, 
especially of such severity to implicate the next disability 
level.  See Hazan, 10 Vet. App. at 519.  

Notably, a January 2003 VA outpatient clinic record noted an 
ongoing evaluation for lumbar spine symptoms and leg pain 
that was present and considered in the August 2002 rating 
decision.  The allegation of incontinence does not support a 
finding of increased severity as such a formal diagnosis, and 
an award of service connection, has not been made on this 
issue.

The veteran has argued that the severity of his lumbar spine 
symptoms has remained severely disabling and has precluded 
employment since 2000, if not earlier.  These allegations, 
even if true, would do not support his claim, as the increase 
would have occurred more than one year prior to the informal 
claim file on March 7, 2003.  See Harper, 10 Vet. App. at 
126-27; VAOPGCPREC 12-98.  

It is important for the veteran to understand that the RO's 
August 2002 rating decision pertaining to the evaluation and 
effective date of award assigned is a final decision, and any 
attempt to collaterally attack that decision must be 
addressed in a CUE motion.  Rudd, supra.

Accordingly, the Board finds that the criteria for an 
effective date to March 7, 2003 for the award of a 40 percent 
rating for schedular rating for service-connected 
degenerative disc disease, L5-S1 have been met.  To this 
extent only, the appeal is granted.

Left leg radiculopathy

Where compensation is awarded pursuant to a liberalizing law 
or a liberalizing VA issue, the effective date of such award 
shall be fixed in accordance with facts found, but shall not 
be earlier than the effective date of the act or 
administrative issue.  38 C.F.R. § 5110(g); 38 C.F.R. § 
3.114(a).  See also McCay v. Brown, 9 Vet. App. 183, 187 
(1996) ("plain language of section 5110(g) prohibits a 
retroactive award prior to the effective date of the 
legislation"), aff'd, 106 F.3d 1577 (Fed. Cir. 1997).

If a claim is reviewed on the initiative of VA within one 
year from the effective date of the law or VA issue, or at 
the request of a claimant received within one year from that 
date, benefits may be authorized from the effective date of 
the law or VA issue.  38 C.F.R. § 3.114(a)(1).  However, if a 
claim is reviewed on the initiative of VA more than one year 
after the effective date of the law or VA issue, benefits may 
be authorized for a period of one year prior to the date of 
administrative determination of entitlement.  38 C.F.R. § 
3.114(a)(2).  Finally, if a claim is reviewed at the request 
of the claimant more than one year after the effective date 
of the law or VA issue, benefits may be authorized for a 
period of one year prior to the date of receipt of such 
request.  38 C.F.R. § 3.114(a)(3).  In order to be eligible 
for a retroactive award, the claimant must show that all 
eligibility criteria for the benefits existed at the time of 
the effective date of the law or administrative issue and 
continuously thereafter.  38 C.F.R. § 3.114(a).

As of September 23, 2002, the rating schedule changed to 
allow a left lower extremity radiculopathy secondary to a 
lumbar condition to be evaluated separately from the primary 
lumbar condition.  

The veteran's first compensable rating for the radiculopathy, 
20 percent, is effective the date of the rating schedule 
change, September 23, 2002.  The rating for the radiculopathy 
was increased to 40 percent effective October 9, 2003, the 
date of receipt of the formal claim for service-connected 
degenerative disc disease to which this left leg 
radiculopathy is secondary.

VA regulations oppose, as a matter of law, granting an 
effective date earlier than the change in regulation allowing 
benefits to be granted for a given condition.  The veteran 
may therefore not be granted an effective date earlier than 
September 23, 2002 for the service-connected left leg 
radiculopathy.  To the extent that the veteran seeks an 
effective date earlier than September 23, 2002 for the 20 
percent rating, the claim must be denied as a matter of law.

However, as discussed above, a report of examination will be 
accepted as an informal claim for benefits if the report 
relates to a disability which may establish entitlement.  38 
C.F.R. § 3.157.   Also as discussed above, the effective date 
for an award of compensation shall be the earliest date as of 
which it is factually ascertainable that an increase in 
disability occurred, if application is received within one 
year from such date.  Hazan v. Gober, supra.

The March 2004 rating decision increased the evaluation for 
left leg radiculopathy to 40 percent as of October 9, 2003, 
on the basis that the claim was submitted on that date.  
However, the VA outpatient treatment of March 7, 2003 that is 
accepted as an informal claim for increased rating for 
degenerative disc disease may also be accepted as a claim for 
increased rating for left leg radiculopathy.

On review of the record, the Board finds that it is factually 
ascertainable that the left leg radiculopathy secondary to 
degenerative disc disease increased in severity on March 7, 
2003.  This record clearly reflects the veteran's March 7, 
2003 report of increased left lower extremity leg pain to a 
VA clinician, followed by VA prescribed walking cane and back 
brace several months later, that is sufficient to support a 
finding of increased severity of symptoms on March 7, 2003.  

The Board therefore grants an earlier effective date of March 
7, 2003 for the 40 percent rating for left leg radiculopathy 
secondary to degenerative disc disease.

Between the final decision in August 2002 and the March 7, 
2003 informal claim for an increased rating, the Board finds 
no lay report or symptoms, or objective clinical findings, 
demonstrating an increased severity of symptoms, especially 
of such severity to implicate the next disability level.  See 
Hazan, 10 Vet. App. at 519.  Again, the veteran's allegations 
that his left lower extremity symptoms have been totally 
disabling prior to August 2002 constitutes evidence against, 
rather than for, his claim for an earlier effective date of 
award.  The medical evidence shows that the veteran first 
required use of a walking cane after the informal claim filed 
in March 7, 2003, and the veteran's own statements at that 
time refers to increased severity of symptoms at that time.  

The Board has resolved reasonable doubt in favor of the 
veteran by finding that an increased severity of left lower 
extremity disability was shown at the time of the filing of 
an informal claim, pursuant to 38 C.F.R. § 3.157, on March 3, 
2007.  There is no basis for an award of a 40 percent rating 
for any earlier time period.  

Depression

In a May 2004 rating decision, service connection for 
depression, as secondary to the service-connected 
degenerative disc disease, was granted and a schedular rating 
of 30 percent disabling was assigned, effective from January 
16, 2004.  Entitlement for depression arose by way of an 
informal claim, supported by a medical note from treating 
physician Dr. "S.", who wrote that the veteran had become 
depressed of late.

38 C.F.R. § 3.310(a) requires that the VA apply the same 
rules to the assignment of an effective date for secondarily 
service-connected conditions as it does for directly service-
connected conditions.  Ross v. Peake, No. 05-2286 (Vet. App. 
Jan. 2, 2008).  The veteran made no claims or allegations of 
depression secondary to the service connected low back 
disability prior to January 16, 2004.  Therefore, the 
effective date for the award of service connection for 
depression cannot be prior to the date of filing of the 
claim; January 16, 2004.  Ellington v. Nicholson, 04-403 
(U.S. Vet. App. July 25, 2007) (effective date for a 
secondarily service-connected condition is based solely on 
the date the claim was received and does not relate back to 
the filing of the primary condition).  

An earlier effective date for service-connected depression, 
secondary to degenerative disc disease, is denied as a matter 
of law.

TDIU

A TDIU claim is a claim for an increased rating, and the 
effective date rules for increased compensation apply to a 
TDIU claim.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 
2001); see also Norris v. West, 12 Vet. App. 413, 420 (1999); 
VAOPGCPREC 12-2001 (July 6, 2001).

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.   38 C.F.R. § 4.16.  A finding of 
total disability is appropriate "when there is present any 
impairment of mind or body which is sufficient to render it 
impossible for the average person to follow a substantially 
gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15.

In this case, the veteran contends that he is unable to 
maintain substantially gainful employment due to his service-
connected disabilities.  The veteran is service-connected for 
degenerative disc disease at 40 percent, left leg 
radiculopathy at 40 percent, and depression at 30 percent.  
The veteran's overall combined disability rating is 60% from 
October 9, 2003 and 80% from January 16, 2004.

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
veteran is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, 
provided that if there is only one such disability, such 
disability shall be ratable as 60 percent or more and if 
there are two or more disabilities, there shall be at least 
one disability ratable at 40 percent or more and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. § 4.16(a).

The United States Court of Appeals for Veterans Claims 
(Court) has stated: 

In determining whether [an] appellant is entitled to a 
total disability rating based upon individual 
unemployability, the appellant's advancing age may not 
be considered.  See 38 C.F.R. § 3.341(a); Hersey v. 
Derwinski, 2 Vet. App. 91, 94 (1992).  The Board's task 
[is] to determine whether there are circumstances in 
this case apart from the non-service-connected 
conditions and advancing age which would justify a 
total disability rating based on unemployability.  In 
other words, the BVA must determine if there are 
circumstances, apart from non-service-connected 
disabilities, that place this veteran in a different 
position than other veterans with an 80 percent 
combined disability rating.  See 38 C.F.R. § 4.16(a) 
(1992).

Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

Being unable to maintain substantially gainful employment is 
not the same as being 100 percent disabled.  "While the term 
'substantially gainful occupation' may not set a clear 
numerical standard for determining TDIU, it does indicate an 
amount less than 100 percent."  Roberson v. Principi, supra.

A claim for a total disability rating based upon individual 
unemployability "presupposes that the rating for the 
[service-connected] condition is less than 100%, and only 
asks for TDIU because of 'subjective' factors that the 
'objective' rating does not consider."  See Vettese v. 
Brown, 7 Vet. App. 31, 34-35 (1994).  In evaluating a 
veteran's employability, consideration may be given to his 
level of education, special training, and previous work 
experience in arriving at a conclusion, but not to his age or 
impairment caused by non service-connected disabilities.  38 
C.F.R. §§ 3.341, 4.16, 4.19.

"Substantially gainful employment" is that employment 
"which is ordinarily followed by the nondisabled to earn 
their livelihood with earnings common to the particular 
occupation in the community where the veteran resides."  
Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).  As further 
provided by 38 C.F.R. § 4.16(a), "marginal employment shall 
not be considered substantially gainful employment."  

In Moore, 1 Vet. App. at 359, the Court further discussed the 
meaning of "substantially gainful employment."  The Court 
noted the following standard announced by the United States 
Court of Appeals for the Federal Circuit in Timmerman v. 
Weinberger, 510 F.2d 439, 442 (8th Cir. 1975):

It is clear that the claimant need not be a total 
'basket case' before the courts find that there is an 
inability to engage in substantial gainful activity. The 
question must be looked at in a practical manner, and 
mere theoretical ability to engage in substantial 
gainful employment is not a sufficient basis to deny 
benefits. The test is whether a particular job is 
realistically within the physical and mental 
capabilities of the claimant. 

Where a veteran meets the schedular criteria for 
consideration of unemployability under 38 C.F.R. § 4.16(a), 
the only remaining question is whether the veteran is unable 
to secure or follow a substantially gainful occupation as a 
result of his service-connected disabilities.

In determining unemployability status, the existence or 
degree of nonservice-connected disabilities or previous 
unemployability status will be disregarded where the required 
percentages for service-connected disabilities are met and 
the service-connected disabilities are found to render the 
veteran unemployable.  38 C.F.R. § 4.16(a).

The sole fact that a claimant is unemployed or has difficulty 
obtaining employment is not enough.  A high rating in itself 
is recognition that the impairment makes it difficult to 
obtain and keep employment.  The question is whether the 
veteran is capable of performing the physical and mental acts 
required by employment, not whether the veteran can find 
employment.

In the May 2004 rating decision, this veteran was granted 
TDIU effective October 9, 2003, due to the fact that his 
combined rating for compensation became 60% as of October 9, 
2003, at which time his service-connected back and leg 
disabilities and ensuing limitations made securing and 
maintaining gainful employment impossible.  

As noted above, the RO issued a final decision in August 2002 
pertaining to the veteran's initial evaluation for his 
service-connected degenerative disc disease of the lumbar 
spine and the effective date of the award.  To the extent 
that he believes his entitlement to TDIU on a schedular or 
extraschedular basis existed prior to August 2002, the 
veteran's allegations again amount to failure to address an 
implied claim that can only be challenged on the basis of 
CUE.  See Deshotel v. Nicholson, 475 F.3d 1258, 1262 (Fed. 
Cir. 2006); Andrews v. Nicholson, 421 F.3d 1278, 1284 (Fed. 
Cir. 2005).  This issue is not currently before the Board.

The initial issue before the Board is the date the veteran 
first raised a formal or informal claim of TDIU following the 
final RO rating decision in August 2002.  

VA treatment records show that, on April 25, 2003, the 
veteran related to a VA physical therapist that he was not 
working and that the lower back pain was keeping him from 
holding onto jobs, as standing increased the lower back pain.  
Once a veteran submits evidence of a medical disability and 
makes a claim for the highest rating possible, and 
additionally submits evidence of unemployability, his claim 
for an increased rating is deemed to include a claim for 
TDIU.  Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 
2001).

The Board finds that it is factually ascertainable that the 
veteran became unable to obtain and maintain substantially 
gainful employment on March 7, 3003, which coincides with the 
date of his increased severity of the lumbar spine and leg 
symptoms.  VA clinical records for the remaining period of 
time between the final August 2002 rating decision and the 
April 2003 informal application for TDIU do not contain any 
new clinical findings or medical opinions that the veteran 
was unemployable due to service-connected disability.  

In deciding this claim, the Board notes that the veteran 
repeatedly references VA clinical records documenting his 
self-report of being unemployed due to service-connected 
disability since June 2000.  As above, accepting the 
veteran's assertions of being unemployable due to service-
connected disability since 2000 would preclude the Board from 
awarding compensation from March 2003 rather than April 2003.  
In any event, absent a showing of CUE, the veteran cannot 
receive disability payments for a time frame earlier than the 
application date of his claim to reopen, even with new 
evidence supporting an earlier effective date of award.  See 
Leonard v. Nicholson, 405 F.3d 1333, 1337-38 (Fed. Cir. 
2005).

Duty to Notify and to Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
held that, upon receipt of an application for a service-
connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish 
service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.

With respect to the secondary depression claim, a pre-
adjudicatory RO letter in March 2004 advised the veteran of 
the evidentiary requirements and the respective developmental 
duties between himself and VA.  In Dingess, the Court held 
that in cases where service connection has been granted and 
an initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated, it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled.  Id. 
at 490-91.  Thus, because the notice that was provided before 
service connection for depression was granted was legally 
sufficient, VA's duty to notify in this case has been 
satisfied.

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, No. 05-0355, (U.S. Vet. App. January 30, 2008).  
Further, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, slip op. at 5-6. 

Here, the veteran is challenging the effective date of the 
award of an increased rating for the chronic orthopedic and 
neurologic manifestations of his service-connected lumbar 
spine disability, as well as the effective date for the award 
of TDIU.  A post-adjudicatory RO letter in February 2004 
provided the veteran with general notice of the types of 
evidence and/or information necessary to establish the 
severity of his disability and its impact on his 
employability.  

In pursuing his appeal, the veteran has demonstrated actual 
knowledge of the evidentiary requirements through his 
statements and arguments on appeal as well as the medical 
evidence he has submitted to support his claims.  For 
example, in his notice of disagreement and substantive 
appeal, he specifically cited to the applicable criteria for 
effective dates of awards (38 C.F.R. § 3.400), informal 
claims (38 C.F.R. § 3.157), revisions of decisions based on 
CUE (38 C.F.R. § 3.105), and specific medical entries to 
support his claims.  

Based on the above, any VCAA timing and/or content notice 
deficiency existing in this case has not resulted in 
prejudicial error as the veteran has demonstrated actual 
knowledge of the evidentiary requirements and has had ample 
time to meaningfully participate in the development of his 
claims.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA treatment 
records from October 2001 through November 2003, which are 
particularly relevant with respect to the provisions of 
38 C.F.R. § 3.157.  The veteran submitted a note from private 
physician Dr. S, and was afforded VA medical examinations in 
March 2004 and April 2004.  

Significantly, the veteran has not identified, and the record 
does not otherwise indicate, any additional existing evidence 
that is necessary for a fair adjudication of the claims that 
has not been obtained.  Hence, no further notice or 
assistance to the veteran is required to fulfill VA's duty to 
assist him in the development of the claims.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

ORDER

An earlier effective date of March 7, 2003 for the 40 percent 
rating for degenerative disc disease, but not earlier, is 
granted, subject to the criteria governing awards of monetary 
compensation.

An earlier effective date of March 7, 2003 for the 40 percent 
rating for left leg radiculopathy secondary to degenerative 
disc disease, but not earlier, is granted, subject to the 
criteria governing awards of monetary compensation. 

An effective date earlier than January 16, 2004, for the 
award of service connection for depression is denied.

An earlier effective date of March 7, 2003 for the award of 
entitlement to TDIU is granted.


____________________________________________
JOHN J. CROWLEY,
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


